Citation Nr: 1147064	
Decision Date: 12/28/11    Archive Date: 01/09/12

DOCKET NO.  08-05 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for coronary artery disease, status post myocardial infarction, to include as secondary to hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1976 to May 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied the above claims.

The issue of entitlement to service connection for coronary artery disease, status post myocardial infarction, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDING OF FACT

The Veteran's hepatitis C was incurred in, or caused by, his military service. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for hepatitis C have been met.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159 and 3.326(a) (2011).  In this decision, the Board grants service connection for hepatitis C.  This award represents a complete grant of the benefit sought on appeal with regard to that issue.  Thus, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.

The Veteran contends that he contracted and experienced symptoms of hepatitis C in service, specifically jaundice, abdominal pain and cramping, diarrhea, fever, headaches, sore throat, and vomiting, and that these symptoms would periodically but continuously resurface following his discharge from active service until he was ultimately diagnosed with hepatitis C in June 2001.  See March 2005 statement; July 2006 notice of disagreement (NOD); February 2008 formal appeal.  He further contends that the onset of his hepatitis C in service is documented by a serum test done in November 1978 that shows elevated enzymes indicative of hepatitis C.  The Veteran also asserts that his doctor told him that he has had hepatitis C for at least 20 years prior to his diagnosis and that the cause of his hepatitis C is the tattoo that he received in service.  See id. 

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection can be demonstrated for a disease diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994) (holding that proof of direct service connection may entail proof that exposure during service caused the malady that appeared many years later); Cosman v. Principi, 3 Vet. App. 503, 505 (1992) (holding that service connection can still be established even when a Veteran did not have a particular condition diagnosed during service or for many years thereafter).  

In order to establish service connection, the evidence must generally show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); see generally 38 C.F.R. § 3.303.  

Alternatively, under 38 C.F.R. § 3.303(b), the second and third Shedden/Caluza elements can be established through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Barr, 21 Vet. App. at 307.  Symptoms, and not treatment, are the essence of any evidence of continuity of symptomatology.  Savage, 10 Vet. App. at 496.  

The third Barr/Savage element is not equivalent to the third Shedden/Caluza element, as requiring medical nexus evidence under 38 C.F.R. § 3.303(b) would nullify that regulation.  Id. at 497.  However, it does not follow that any present disability is necessarily related to any demonstrated continuous symptomatology.  Id.  Therefore, in Savage, the Court held that competent evidence is required to demonstrate a relationship between the continuous symptoms and the presently diagnosed disability.  Id.  (explaining that "medical evidence is required to demonstrate such a relationship unless such a relationship is one to which a layperson's observation is competent"). 

Subsequent manifestations of chronic condition may also be service connected where the condition was shown in service under 38 C.F.R. § 3.303(b), unless the subsequent manifestations are clearly attributable to intercurrent causes.  For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).

38 U.S.C.A. § 1154(a) requires VA to give "due consideration" to "all pertinent medical and lay evidence" when evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Generally, the Board should determine whether the Veteran's particular disability is the type of disability for which lay evidence is competent, and, if so, weigh that evidence against the other evidence of record in making its determinations.  Kahana v. Shinseki, 24 Vet. App. 428, 433 n.4 (2011).  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  "Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer."  Jandreau, 492 F.3d at 1377, n4.  A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Lastly, a layperson may also be competent to testify to the manifestations of a chronic condition during service or a presumptive period or to continuity of symptomatology.  Hickson, 12 Vet. App. at 253.  

Once evidence is determined to be competent, the Board must determine whether the evidence is credible.  In assessing the credibility of the evidence, the Board may properly consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, as well as, if applicable, the demeanor of the witness if oral testimony is given.  Caluza, 7 Vet. App. at 511.  The Board may also consider the effect of self-interest.  Pond v. West, 12 Vet. App. 341, 345 (1999).

The Board is responsible for evaluating the evidence of record and assigning due probative weight.  Madden v. Grober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); see also Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Upon weighing the evidence, if there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The Veteran has a current diagnosis of hepatitis C.  See November 2007 VA examination report; July 2001 Marshall Medical Center surgical pathology report.  Service treatment records show a history epigastric pain with vomiting, cramping, and diarrhea with varying diagnoses of possible gastritis, an influenza-like illness, regional enteritis, and irritable bowel syndrome.  See August 1977, November 1977, January 1978, February 1979, and March 1979 service treatment records.  In November 2007, the VA examiner noted that the Veteran's labs from service showed elevated liver enzymes.  Although she noted that later enzyme tests were normal, the examiner provided the opinion that it is possible that the Veteran had an acute episode of hepatitis while in service which resolved, and that the most likely cause of current hepatitis is a tattoo that the Veteran asserts he received during service.  

As noted by the VA examiner, the Veteran's service records do not note the presence of a tattoo.  However, no separation report is present in the claims folder; only the Veteran's entrance examination is of record.  The lack of a notation showing a tattoo on the entrance examination report is consistent with the Veteran's testimony that he received the tattoo during his active military service.  The Veteran is competent to testify to receiving a tattoo during his active service in Germany as this event is factual in nature, and the Board finds his testimony is credible as it is facially plausible and consistent throughout the record; the Board does not find that the absence of corroborating service treatment records is relevant on the issue of credibility in this case.  See Grottveit, 5 Vet. App. at 93; Caluza, 7 Vet. App. at 511; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that that lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence).   

Furthermore, the Veteran is competent to testify to his continuing symptoms of hepatitis C since discharge from service.  See Hickson, 12 Vet. App. at 253.  His testimony is credible as it is consistent throughout the record, with the symptoms described in his service treatment records, with private treatment records from January 1998 showing symptoms of cough, fever, malaise, nasal drainage, multiple episodes of vomiting, and a diagnosis of pneumonia, and with the treatise evidence submitted by the Veteran describing the flu-like symptoms of acute hepatitis C.  Caluza, 7 Vet. App. at 511.  

The evidence shows a current diagnosis of hepatitis C.  Furthermore, competent and credible lay evidence shows that the Veteran received a tattoo in service and the medical evidence shows the possible onset of Hepatitis C symptoms in service.  Lastly, the VA examiner provided medical nexus evidence linking the Veteran's current Hepatitis C diagnosis to the tattoo in service, and lay evidence demonstrates the presence of intermittent but continuous symptoms of hepatitis C since service.  Therefore, in weighing the probative value of the medical evidence and resolving any doubt in favor of the Veteran, the Board finds that service connection for hepatitis C is warranted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.303; Gilbert, 1 Vet. App. at 53.  


ORDER

The Veteran's hepatitis C was incurred in, or caused by, his military service. 


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  Here, the RO did not provide the Veteran with a statement of the case (SOC) on the issue of service connection for coronary artery disease, status post myocardial infarction, to include as secondary to hepatitis C, or notice of the evidence needed to substantiate a claim for service connection on a secondary basis.  

The Veteran contends that his coronary artery disease, status post myocardial infarction, is due to or aggravated by his hepatitis C.  Specifically, he alleges that his hepatitis C prevents him from taking the statin drugs that would improve his heart condition.

The RO issued a supplemental statement of the case (SSOC) that included the issue of entitlement to service connection for coronary artery disease, status post myocardial infarction, to include as secondary to hepatitis C, in April 2009.  However, an SSOC cannot be used in place of an SOC, and the case must be remanded for issuance of an SOC in accordance with 38 C.F.R. § 19.31(a).  See, e.g. Medrano v. Nicholson, 21 Vet. App. 165, 172 (explaining that readjudication to cure a notice timing defect must be in the form of an SOC, and not an SSOC, where an SOC has not yet been issued).

On remand, the Veteran should also be provided with corrective notice that informs him of the evidence needed to substantiate his claim for entitlement to service connection for coronary artery disease, status post myocardial infarction, as secondary to his hepatitis C.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.310.  

Lastly, an effort should be made to obtain any additional VA treatment records for the Veteran showing treatment for his heart conditions, dated since February 2009.  38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(3).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran corrective VCAA notice pertaining to the issue of entitlement to service connection for a coronary artery disease, status post myocardial infarction, to include as secondary to hepatitis C.  See 38 U.S.C.A. § 5103(a), 38 C.F.R. §§ 3.159(b), 3.310.

2.  Make arrangements to obtain a complete copy of the Veteran's treatment records, related to his heart conditions, from the VA Medical Center in Birmingham, Alabama, dated since February 2009.

3.  Finally, readjudicate the claim on appeal.  If the claim remains denied, provide the Veteran and his representative with an initial Statement of the Case, not a supplemental statement of the case, and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


